Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 6-17-22 are acknowledged.

Claims 23 and 31 are pending.

Claims 23 is under examination.

Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species of invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11-23-21.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23 stands rejected under 35 U.S.C. 103 as being unpatentable over Brogdon et al. (20160068601) in view of Lu et al. (Angew. Chem. Int. Ed. 2014, 53, 9841–9845), Moshaver et al. (Stem Cells, 2008;26:3059–3067) and Gottschalk et al. (WO2014138306) as evidenced by Liu et al. (Leukemia Research 39 (2015) 1375–1381) and Gill et al. (Blood. 2014;123(15):2343-2354 and Supplemental pages 1-19).

Applicant argues the rejection of record should be withdrawn because “[n]one of the cited references teach or suggests an engineered lymphocyte capable of expressing both a CLL-1 bispecific engager and a CD123 CAR.”  

Applicant further argues that Example 6 describes an experiment, the results of which are displayed in Fig. 10, showing a “dramatic increase in T cell activation, far more that an additive increase over the singly- modified T cells, demonstrat[ing] a synergy that could not have been predicted based on the cited references.  The significant activation demonstrated in this experiment would have been unexpected by the skilled artisan, based on the cited references and the knowledge in the field.”

Applicant's arguments have been considered but have not been found convincing essentially for the reasons of record as described further below.

Applicant’s first argument is not convincing because applicant is arguing against the references individually when the rejection is based on the combined reference teachings.  

As set forth in the rejection of record: 

“Considering the teachings of the art given above together, it would have been obvious to the ordinarily skilled artisan, and the ordinarily skilled artisan would have been motivated to modify the CD123-binding CAR T-cells of Brogdon to express a BiTE comprising CLL-1 and CD3 binding domains, analogous to the chemically conjugated, bispecific CLL-1 and CD3 Fabs of Lu, since

(i) the ordinarily skilled artisan would reasonably expect a BiTE comprising CLL-1 and CD3 binding domains to supplement the activity of the CD123 CAR T-cells of Brogdon in that the BiTE can redirect both engineered and native T-cells to kill CLL-1 expressing AML cells that fail to express CD123 (such as certain “SP” cells described by Moshaver), and 

(ii) as described by Gottschalk, having CAR T-cells express the BiTE offers a number of advantages over, e.g., exogenously administering BiTE, and
 
(iii) given the teachings of Gill suggesting that CD123 binding CAR T-cells will accumulate in the bone marrow, the ordinarily skilled artisan would have a reasonable expectation that the some of the secreted BiTE will make its way to the peripheral circulation where it can target peripherally circulating CLL-1+ AML cells.”

As to applicant’s unexpected results argument, contrary to applicant’s assertions it would be unclear to the skilled artisan what conclusions can be drawn from the teachings of Example 6 / Fig. 10.  

For example,  Example 6 / Fig. 10 seems to indicate that after 24 hours of culture “CD123-CAR” cells produce no IFNγ when incubated with “CD123-positive/CLL1-positive” target cells.

However, Fig. 6A shows that “CD123.28.z” cells produce robust IFNγ after 24 hours of co-culture with MOLM-13 and Primary AML cells (see page 5-6 bridging paragraph).  Moreover, the description of Fig. 6A at page 5-6 bridging paragraph refers to “CD123.28.z” cells as “CD123-CAR” cells.

Thus, the ordinarily skilled artisan would infer that the “CD123-CAR” cells of Example 6 / Fig. 10 are the same as the “CD123-CAR” cells of Fig. 6A, but, if so, then the ordinarily skilled artisan would not understand why the same cells produced robust IFNγ in Fig. 6A but produced no IFNγ in  Fig. 10.  For example, the ordinarily skilled artisan would be wondering if the “CD123-positive/CLL1-positive” target cells of Example 6 / Fig. 10 are substantially different from the MOLM-13 and Primary AML cells of Fig. 6A in a way that calls into question the allegedly unexpected results.  Notably, as further shown in Fig. 6C the “CD123-CAR” T-cells effectively kill leukemia target cells in addition to expressing IFNγ.

Given the above, when Applicant’s arguments are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

Claims 23 stands provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, 13, 14, 15, 16-20 of copending Application No. 16358253 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.

Applicant requests the provisional ODP rejections set forth above be held in abeyance until
allowable subject matter is indicated. Applicant’s request is acknowledged but cannot be
granted. Obviousness type double patenting rejections, whether provisional or not, cannot be
held in abeyance. A double patenting rejection can be overcome, e.g., by a convincing rebuttal
of the merits of the rejection, by amending the claims such that they are no longer anticipated
and/or rendered obvious by the reference claims or by filing a proper terminal disclaimer. Thus,
the claims stand rejected for the reasons of record.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644